Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 12/29/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1, 4-9, 14-21, 23 and 25-28 are pending and are presented for examination.  
Claims 1, 26 and 27 have been amended to recites “the stepped portion of the protection ring and the axial end of the protection cover are coated with resin”.  Before, it was “the entire stepped portion coated with resin”.  
When “the entire stepped portion coated with resin”, it satisfies the claimed “the stepped portion of the protection ring and the axial end of the protection cover are coated with resin”.  Claim does not require areas other than the stepped portion of the protection ring and the axial end of the protection cover being treated otherwise, e.g., are NOT coated with resin.  See “comprising”.  Thus, it does not change the rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 9, 14-16, 19-22, 25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nashiki et al (US 4433261 A, IDS) in view of IONS et al (US 20140183777 A1) and Hamer et al (US 20140028139 A1). 

As for claim 1, Nashiki discloses a rotor comprising: 
a plurality of permanent magnets (1) provided so as to be divided in a circumferential direction around a shaft (2): 
a protection ring (4) for positioning and holding ends of the permanent magnets; and 
a protection cover (5) covering outer circumferential surfaces of the permanent magnets and an outer circumferential surface of the protection ring that is along the outer circumferential surfaces of the permanent magnets, 
wherein the protection cover is formed from a fiber bundle helically wound in an axial direction (because of “wound”), 

Nashiki failed to explicitly describe: (1) said stepped portion is annularly recessed in the axial direction on an outer circumferential side, and (2) the stepped portion of the protection ring and the axial end of the protection cover are coated with resin.   
Re (1), although Nashiki shows stepped portion on side plate (also called as end ring, end plate, end cap, etc.) only by cross section view, it is typical in the art that side plate with this cross section shape is annularly recessed shape.  IONS clearly shows the side plate (5, Fig. 1) is annularly recessed shape.  (see PTO-892 on 10/15/2021 for US 6437474 B1 as more example). 
Re (2), Note that Nashiki describes (C.2, L.25-29) non-magnetic fiber 5 on the outer periphery are secured with resin after wound.  
Hamer teaches (Fig. 8) [0031-0032] a rotor as assembled is entirely encapsulated with resin.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for improved thermal conductivity of the rotor resulting good heat dissipation. 
As a result, the stepped portion of the protection ring and the axial end of the protection cover are coated with resin are coated with resin.  Further note that impregnation or encapsulation of stator or rotor core is one of well-known in the art for various reasons.  


As for claim 6, NASHIKI discloses the rotor according to claim 1, wherein the permanent magnets (1) and the protection ring (5) are bonded to the shaft by an adhesive agent (“with an adhesive as well as by injecting resin to the space m”, “The rotor shaft 2 may alternatively be provided with a recess and side plates of resinous material will be driven or forced to fit herein and then fixed with an adhesive”).
As for claim 9, NASHIKI discloses a rotary electric machine (“a synchronous motor”) comprising: a stator (inherent element); and the rotor according to claim 1, the rotor being supported rotatably about an axis (shaft); and it is inherent by the rotor shape or well-known in the art (official notice) the rotor, on an inner side of the stator.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have a rotary electric machine as claimed. 
As for claim 14, NASHIKI discloses the rotor according to claim 1, wherein the fiber bundle helically wound is made of carbon fiber reinforced plastic or glass fiber reinforced plastic.
As for claim 15, NASHIKI discloses the rotor according to claim 1, wherein the protection ring (4) positions and holds ends in the axial direction of the permanent magnets (1), the rotor further comprising another protection ring (4 on another end) for positioning and holding other ends in the axial direction of the permanent magnets.  

As for claim 19, NASHIKI discloses the rotor according to claim 14, further comprising a spacer (side plate 4) between the permanent magnets (1) adjacent to each other in the circumferential direction among the plurality of permanent magnets, the spacer filling a gap between the permanent magnets.
As for claim 20, NASHIKI discloses the rotor according to claim 15, further comprising a spacer (side plate 4) between the permanent magnets (1) adjacent to each other in the circumferential direction among the plurality of permanent magnets, the spacer filling a gap between the permanent magnets.
As for claim 21, NASHIKI discloses the rotor according to claim 14, wherein the permanent magnets (1) and the protection ring (5) are bonded to the shaft by an adhesive agent (“with an adhesive as well as by injecting resin to the space m”, “The rotor shaft 2 may alternatively be provided with a recess and side plates of resinous material will be driven or forced to fit herein and then fixed with an adhesive”). 
As for claim 22, NASHIKI discloses the rotor according to claim 15, wherein the permanent magnets (1) and the protection ring (5) are bonded to the shaft by an adhesive agent (“with an adhesive as well as by injecting resin to the space m”, “The rotor shaft 2 may alternatively be provided with a recess and side plates of resinous material will be driven or forced to fit herein and then fixed with an adhesive”).


As for claim 27, Nashiki discloses a rotor comprising: 
a plurality of permanent magnets (1) provided so as to be divided in a circumferential direction around a shaft (2): 
a protection ring (4) for positioning and holding ends of the permanent magnets; and 
a protection cover (5) covering outer circumferential surfaces of the permanent magnets and an outer circumferential surface of the protection ring that is along the outer circumferential surfaces of the permanent magnets, 
wherein the protection cover is formed from a fiber bundle of carbon fiber reinforced plastic (CFRP) helically wound in an axial direction (because of “wound”) from a winding start end to a winding finish end (inherent), 
at an end in the axial direction of the protection ring and the protection cover (4, 5), a stepped portion (Figs. 3, 6, 7, see step at 4 and flat surface at 5 – refer applicant’s disclosed structure) is formed which is recessed in the axial direction on an outer circumferential side.  

Nashiki failed to explicitly describe: (1) said stepped portion is annularly recessed in the axial direction on an outer circumferential side, and (2) the stepped portion of the protection ring and the axial end of the protection cover are coated with resin.   
Re (1), in the art, it is typical that side plate (also called as end ring, end plate, end cap) with this cross section shape is annularly recessed shape.  IONS clearly shows the side plate (5, Fig. 1) is annularly recessed shape.  
Re (2), Note that Nashiki describes (C.2, L.25-29) non-magnetic fiber 5 on the outer periphery are secured with resin after wound.     
Hamer teaches (Fig. 8) [0031-0032] a rotor as assembled is entirely encapsulated with resin.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for improved thermal conductivity of the rotor resulting good heat dissipation. 
As a result, the stepped portion of the protection ring and the axial end of the protection cover are coated with resin are coated with resin.  Further note that impregnation or encapsulation of stator or rotor core is one of well-known in the art for various reasons.  

As for new claim 28, NASHIKI discloses the rotor according to claim 1, wherein
the stepped portion is formed.  The recitation “by cutting the protection ring and a winding finish end of a carbon fiber reinforced plastic on an outermost layer of the protection cover together” is a product-by-process limitation.  MPEP 2113.  The claim is .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nashiki in view of IONS and Hamer, and in further view of Saban et al (US 20100019602 A1). 
As for claim 4, NASHIKI as combined discloses the rotor according to claim 1 but failed to teach further comprising a thin plate member as claimed.  Saban discloses (Fig. 2D) a rotor, a thin plate member (212) made of a nonmagnetic material and having a cylindrical shape (“sleeve”), the thin plate member being interposed between the outer circumferential surfaces of the permanent magnets (204) and an inner circumferential surface of the protection cover (223).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for protection [0109, etc.]. 

Claims 7-8 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nashiki in view of IONS and Hamer, and in further view of Shirakawa (US 5140210 A). 
As for claims 7 and 23-24, NASHIKI as combined teaches rotor according to claim 1, 14 or 15, respectively, wherein the permanent magnets (1) and the protection ring (4) are bonded by an adhesive agent (resin, epoxy or adhesive). NASHIKI is silent to refer a cylindrical core fitted around the shaft. Shirakawa discloses a rotor core (82) wherein permanent magnets (33) and protection ring (47, “end plates”) are bonded (by bonding agent 42) to the cylindrical core (82) fitted around the shaft (31). Shirakawa 
As for claim 8, NASHIKI as modified teaches the rotor according to claim 7, wherein NASHIKI further teaches the core (consider outermost layer) has, at one end in the axial direction, a flange (portion pointed by number 2) protruding in the radial direction, and the other protection ring (4 on the side) is in contact with the flange in the axial direction.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nashiki et al (US 4433261 A, IDS) in view of IONS et al (US 20140183777 A1) and Hamer et al (US 20140028139 A1), and in further view of Patel (US 4633113 A). 
As for claim 26, NASHIKI in view of IONS and Ku discloses a rotor structure as recited in the preamble.  See claim 1 rejection. 
NASHIKI does not explicitly describe the method in the way as recited in the claim such that comprising:
a pressure step of bringing the plurality of permanent magnets and the protection ring into close contact with each other in an axial direction, the plurality of permanent magnets being provided so as to be divided in a circumferential direction around the 
a winding step of winding the fiber bundle around the outer circumferential surfaces of the permanent magnets and the protection ring, helically in the axial direction, while the fiber bundle is being impregnated with the resin for adhesion;
a cutting step of forming the stepped portion at an end on a winding finish side of the fiber bundle by cutting both the protection ring and the protection cover to remove a winding finish end of a carbon fiber reinforced plastic on the outermost layer of the protection cover; and
a coating step of coating the entire stepped portion with the resin.
However, these steps are obvious in view of Patel to have the structure as recited.  
(1) a pressure step – there is no specific method e.g., use of specific tools or materials, to have the recited structure. To have the recited structure, it is obvious to bring the plurality of permanent magnets and the protection ring into close contact with each other in an axial direction, the plurality of permanent magnets being provided so as to be divided in a circumferential direction around the shaft, the protection ring positioning and holding ends in the axial direction of the permanent magnets. 
(2) Patel teaches (58, Fig. 3) a winding step of winding the fiber bundle around the outer circumferential surfaces of the permanent magnets and the protection ring, helically in the axial direction.  It is as described in claim 1 structure.  The feature “while the fiber bundle is being impregnated with the resin for adhesion” is obvious by Patel.  Patel teaches carbon fiber to be wrapped is disposed in resin epoxy matrix (C.2, L.55-58, etc.).  

(4) a coating step of coating the stepped portion of the protection ring and the axial end of the protection cover with the resin – Note that Nashiki describes (C.2, L.25-29) non-magnetic fiber 5 on the outer periphery are secured with resin after wound.  
Hamer teaches (Fig. 8) [0031-0032] a rotor as assembled is entirely encapsulated with resin.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for improved thermal conductivity of the rotor resulting good heat dissipation. 
As a result, the stepped portion of the protection ring and the axial end of the protection cover are coated with resin are coated with resin.  Further note that impregnation or encapsulation of stator or rotor core is one of well-known in the art for various reasons.  
Further note that impregnation or encapsulation of stator or rotor core is one of well-known in the art for various reasons.  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/JOHN K KIM/Primary Examiner, Art Unit 2834